Citation Nr: 1433304	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-22 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the right eye claimed as caused by a VA surgery on December 18, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel





INTRODUCTION

The Veteran had active service from May 30, 1964 to October 23, 1964 and from May 1968 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to compensation under 38 U.S.C.A. § 1151 for blindness from cataract surgery.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he lost vision in his right eye as a result of surgery to remove traumatic cataracts performed at the VA medical center in Columbia, Missouri on December 18, 2007.  Following the surgery, the Veteran was diagnosed with retinal detachment.  In February 2008, the Veteran underwent surgery to reattach the retina.  Unfortunately, while initial results reflected that the surgery was successful, he again was diagnosed with retinal detachment in his right eye.  The Veteran has not made any contentions regarding the VA surgery in February 2008.

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Here, the operative report from the cataract surgery in December 2007 reflects that the Veteran signed a consent form prior to the surgery.  This consent form is not part of the evidence of record.  On remand, it should be obtained and associated with the record.

In September 2009, the Acting Chief of Ophthalmology at the VA medical center in St. Louis, Missouri reviewed the Veteran's claims file and opined that the care provided during the cataract surgery and the subsequent retinal surgery were both standard of care, and there was no evidence to support carelessness, neglect, lack of skill, or error in judgment on the part of the VA staff in handling this case.  

However, for the following reasons, the Board finds that an addendum opinion is necessary in order to properly adjudicate the claim. 

First, the evidence of record is unclear as to whether the cataract surgery performed on December 18, 2007 actually caused additional disability.  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. § 3.361(c)(1).  

In addition, an opinion has not been clearly provided as to whether the Veteran's retinal detachment and loss of sight in his right eye was a reasonably foreseeable result of his December 18, 2007 surgery.  Additional disabilities can be compensable under 38 U.S.C.A. § 1151 if the evidence reflects that the disability was caused by surgical treatment provided by the VA and the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(a)-(d).  Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. See 38 C.F.R. § 3.361(d)(2).


Accordingly, the case is REMANDED for the following action:

1.  Obtain the consent form signed by the Veteran prior to his December 18, 2007 cataracts surgery performed at the VA medical center in Columbia, Missouri and associate this with the record.

2.  The Veteran's claims file should be provided to the VA optometrist (if available, otherwise to another authorized medical provider) who provided the September 2009 opinion to review the record and provide an addendum opinion addressing the following questions.  

If further examination or testing is needed, this should be undertaken.  The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed addendum opinion.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the cataract surgery performed on December 18, 2007 caused additional disability (retinal detachment and loss of vision in the right eye).  In so opining, the examiner should note that additional disability must have been actually caused by, and not merely coincidental to, the surgical treatment for compensation to be granted.

The examiner should opine as to whether a reasonable health care provider would have foreseen the additional disability that resulted from his December 18, 2007 surgery, and considered it to be an ordinary risk of the treatment provided such that the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with an informed consent.  In so opining, the examiner should address the Veteran's prior right eye trauma.
 
The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



